DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-35 and 39 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 19 is confusing in that it is not clear if the “extraction meal” is an oilseed meal and whether same is to be extracted or has been previously extracted.  Also, it is not clear if “contain oil” in line 2 only applies to the powder or is it directed also to the extraction meal.           Claim 20 is indefinite in that it is not clear what is meant by “linen seeds”. Was flax seed intended from which linen is produced?           Claim 27 is confusing in that it calls for the crosslinking to occur prior to the heating step.  However, the original specification makes it clear that crosslinking occurs during the heating step (paragraph 39).             Claim 39 is confusing in that it is not clear if the meat substitute is the rapeseed ingredient, vegetable protein, an additional meat substitute ingredient, or any combination of same.                                             Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 19-27, 31, and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lusas et al (U.S. Patent No. 5437885).           Lusas et al discloses a process of providing a dehulled , oilseed protein material (e.g. Abstract) from, for example, rapeseed (paragraph bridging cols. 3 and 4), wherein same is in the form of a meal (e.g. Abstract) or powder (flour-like; col. 3, lines 16-20), same being heated (inherently providing cooking) and texturized via a step of extrusion which provides pressing of material within same (e.g. col. 4; compressed, col. 6, line 19; Example 1), same forming fibers (e.g. col. 6, lines 19-26) with an exiting product that is used to prepare a food product such as, for example, a meat analogue (e.g. col. 2, lines 53-57; col. 4, lines 42-58; shredded roast beef, end of Example 3).  It should be further noted that the product exits the extruder through a nozzle (i.e. die; Examples) after having passed through a cooling channel (e.g. portion of the barrel near the end which is fed cooling water; e.g. Example 1).   Additionally, Lusas et al discloses providing additional protein sources in the mixture fed into the extruder (e.g. additional oilseed sources, claim 2).           Regarding claim 31, Lusas et al does not employ a protein isolation or protein concentration step after initially providing the meal or powder as .  
5.        Claims 19-21, 23, 24, 27-29, 31, 33, 35, 36, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lange (U.S. Patent No. 3800053).             Lange discloses a method of providing an oilseed material (e.g. rapeseed) in the form of, for example, a powder (flour; paragraph bridging cols. 1 and 2) which hhas a protein content of, for example, 95% (col. 2, line 4) wherein same is combined with water and introduced into an extruder where same is heated, under pressure to move same, and texturized, the resulting product being extruded through a die is fibrous and employed in making meat analogs foods (e.g. paragraph bridging cols. 2 and 3; col. 3, lines 40-50).  Due to the preparation of a texturized monofilament (e.g. col. 3, lines 40-50), it is considered inherent that the oilseed protein therein has been cross-linked.            Though the source seed material provided has already been concentrated in  by weight protein (col. 2, line 4) wherein the compressed filament would also be more than 90% said protein. Said product being used in a food comprising a meat substitute (e.g. paragraph bridging cols. 2 and 3; col. 3, lines 40-50).  
Claim Rejections - 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       Claims 28, 29, 32, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lusas et al (U.S. Patent No. 5437885).           Lusas et al further discloses the mixture fed to the extruder having a protein  rejected under 35 U.S.C. 103 as being unpatentable over Lange (U.S. Patent No. 3800053) taken together with Lusas et al (U.S. Patent No. 5437885).          Lange further discloses the pre-end product also comprising various flavors (col. 2, lines 63-66) and aromas (e.g. smoke extract in Example XII), same being used as a meat substitute (e.g. col. 3, lines 40-50).  Lange is silent regarding the inclusion of .
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
March 25, 2021